Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                                        Case No.


 OLIVIER ELIZE,

       Plaintiff,

 v.

 J. TECH SALES, L.L.C.

       Defendant.
 ___________________________/


                                     COMPLAINT

       The Plaintiff, Olivier Elize, by his undersigned attorney, makes the

 following Complaint against the Defendant, J. Tech Sales, L.L.C.:

                               Jurisdiction and Venue

       1.     This action is brought to redress violations of the Family and Medical

 Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et seq., and of the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. This court has jurisdiction of this

 action pursuant to 29 U.S.C. § 216(b), 29 U.S.C. § 2617, and 28 U.S.C. § 1331.

       2.     The claims asserted in this action arose within this district and the

 alleged statutory violation occurred in this district. Venue of this action is proper

 pursuant to 29 U.S.C. 216(b), 29 U.S.C. § 2617, and 28 U.S.C. § 1391.

                                        Parties

       3.     The Plaintiff, Olivier Elize (“Elize”), is and at all times relevant to this

 complaint was an adult citizen and resident of the State of Florida.
Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 2 of 7



       4.    The Defendant, J. Tech Sales, L.L.C. (“J. Tech”), is and at all times

 relevant to this complaint was a limited liability company organized and doing

 business pursuant to the laws of the State of Florida with a principal place of

 business in Palm Beach County, Florida.

                               General Allegations

       5.    Commencing in or about January 2018, Elize was employed by J.

 Tech as an IT/Marketing Assistant.

       6.    Elize’s employment was not exempt from the requirements of 29

 U.S.C. § 207.

       7.    In or about mid-March 2019, J. Tech changed Elize’s job by

 transferring him to the position of shipping and receiving clerk.

       8.    J. Tech knew prior to the position transfer that Elize had obtained

 spinal surgery for a disabling back condition.

       9.    In or about May 2019, Elize aggravated his back injury while

 performing job duties for J. Tech, resulting in a serious health condition that

 made him unable to lift boxes and perform other functions of his position.

       10.   On or about May 10, 2019, Elize notified J. Tech by email that he

 was experiencing serious back pain that impaired his ability to perform his job

 duties. The email made inquiry about Elize’s options while he recovered from his

 health impairment.

       11.   On or about May 13, 2019, J. Tech advised Elize that he would be

 granted a sick leave through May 16, 2019 but “we expect and require you to

 return to work on Friday, May 17, 2019.”
Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 3 of 7



       12.      Elize responded on May 14, 2019 by advising J. Tech that he would

 need additional leave through and including at least May 20, 2019.

       13.      Elize provided medical documentation to J. Tech confirming that he

 would be unable to return to work before May 21, 2019, the date of his next

 medical appointment.

       14.      On May 21, 2019, J. Tech made the false statement to Elize that he

 had been cleared by his physician to return to work on May 20, 2019.

       15.      Elize attended his doctor’s appointment on May 21, 2019 and was

 notified he would need to take a leave for another ten days and then would only

 be able to return to work with lifting restrictions.

       16.      Elize notified J. Tech on May 22, 2019 that he would need a ten-day

 leave and provided supporting medical documentation.

       17.      J. Tech advised Elize on May 23, 2019 that he had voluntarily

 terminated his employment by failing to report for work for the three-day period

 commencing May 21, 2019.

       18.      Elize did not voluntarily terminate his employment by J. Tech.

       19.      J. Tech falsely claimed that Elize had been “no call, no show” for the

 three-day period beginning on May 21, 2019 when J. Tech was well aware that

 Elize had notified J. Tech on May 22, 2019 of his inability to work and his need

 for a leave.

       20.      J. Tech terminated Elize’s employment on May 23, 2019.
Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 4 of 7



                          First Claim: FMLA Violation

       21.   Elize realleges and incorporates paragraphs 1 to 20 of this

 Complaint as if they were fully stated herein.

       22.   At all times relevant to this complaint, Elize was an “eligible

 employee” as that term is defined in the FMLA, 29 U.S.C. § 2611(2), in that Elize

 had been employed by J. Tech for more than 12 months and for more than 1,250

 hours of service within the 12 months prior to May 2019.

       23.   At all times relevant to this complaint, J. Tech had more than 50

 employees on each working day during each of 20 or more workweeks and was

 an “employer” as that term is defined in the FMLA, 29 U.S.C. § 2611(4).

       24.   Elize was entitled to FMLA leave pursuant to 29 U.S.C. §

 2612(a)(1)(D) to recover from the serious health condition described above.

       25.   Elize gave timely notice of his need for a leave in compliance with 29

 C.F.R. § 825.305(b).

       26.   J. Tech did not request a medical certification from Elize in

 compliance with 29 C.F.R. § 825.305 and related rules, and did not give Elize 15

 days to produce a complete and sufficient certification, as required by 29 C.F.R.

 § 825.305 and related rules.

       27.   Elize engaged in activity protected by the FMLA by notifying J. Tech

 of his need to take an additional ten-day leave to recover from his condition.

       28.   J. Tech took an adverse employment action against Elize by

 terminating Elize’s employment.
Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 5 of 7



       29.   J. Tech terminated Elize’s employment because Elize engaged in the

 protected activity described above, in violation of the FMLA, 29 U.S.C. § 2615(a).

       30.   J. Tech acted willfully when it violated the FMLA.

       31.   Pursuant to 29 U.S.C. § 2617(a), Elize is entitled to recover his

 wages, salary, employment benefits, and other compensation lost to him by

 reason of the above-described FMLA violation, including interest, and an

 additional equal amount as liquidated damages, in amounts to be proven at trial,

 as well as reasonable attorney’s fees and costs.



                         Second Claim: FLSA Violation

       32.   Elize realleges and incorporates paragraphs 1 to 20 of this

 Complaint as if they were fully stated herein.

       33.   At all times relevant to this complaint, J. Tech was an enterprise

 engaged in an industry affecting commerce and was an employer as defined by

 29 U.S.C. § 203(d), which had employees engaged in commerce, including Elize,

 who were subject to the provisions of the FLSA.

       34.   Commencing in January 2018 and for approximately the first six

 months of his employment, Elise regularly worked more than 40 hours in a

 workweek but was not paid one-and-one-half times his regular rate for the hours

 he worked in excess of 40, in violation of 29 U.S.C. § 207.

       35.   J. Tech willfully, intentionally, and with reckless disregard for the

 statutory rights of Elise violated 29 U.S.C. § 207 by failing to pay Elise the
Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 6 of 7



 premium overtime wages he earned for all hours worked in excess of 40 during

 each workweek.

       36.    Pursuant to 29 U.S.C. § 216(b), Elise is entitled to recover his

 unpaid overtime wages, including interest, and an additional equal amount as

 liquidated damages, in amounts to be proven at trial, as well as reasonable

 attorney’s fees and costs.

                                  Demand for Relief

       WHEREFORE, Plaintiff requests judgment against Defendant for:

       As to the First Claim (FMLA violation)

       a.    lost wages, the value of lost benefits, and other monetary losses in

 amounts to be proved at trial;

       b.    interest;

       c.    liquidated damages equal to the sum of the monetary losses and the

 interest requested above;

       d.    reinstatement or an award of future wage loss and such other

 equitable or injunctive relief as the court deems just;

       As to the Second Claim (FLSA violation)

       e.    unpaid overtime wages in an amount to be proved at trial;

       f.    interest;

       g.    liquidated damages equal to the sum of the monetary losses and the

 interest requested above;

       As to All Claims
Case 9:19-cv-81116-RKA Document 1 Entered on FLSD Docket 08/07/2019 Page 7 of 7



       h.    an award of reasonable attorney’s fees and the costs of this action;

 and

       i.    such further relief as is just.

 Dated: August 7, 2019
 Plantation, Florida
                                       Respectfully submitted,


                                       /s/Robert S. Norell
                                       Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                       E-Mail: rob@floridawagelaw.com
                                       ROBERT S. NORELL, P.A.
                                       300 NW 70th Avenue
                                       Suite 305
                                       Plantation, Florida 33317
                                       Telephone: (954) 617-6017
                                       Facsimile: (954) 617-6018
                                       Counsel for Plaintiff
